—Judgment unanimously affirmed. Memorandum: Contrary to defendant’s argument, Penal Law § 120.05 (2), under which defendant was convicted, requires proof of only physical injury, defined as "impairment of physical condition or substantial pain” (Penal Law § 10.00 [9]). As established by the victim’s testimony, the photographs and the medical records, the slashing of the victim’s throat constituted a physical injury. The evidence was sufficient to disprove the defense of justification and the sentence is not excessive. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Assault, 2nd Degree.) Present—Callahan, J. P., Denman, Boomer, Balio and Lowery, JJ.